Citation Nr: 0724703	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of right 
ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from August 1980 to December 
1980 and April 1981 to April 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).


FINDING OF FACT

The veteran does not have a current right ankle disability.  


CONCLUSION OF LAW

The criteria for service connection for residuals of right 
ankle fracture have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and her representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must 


inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Letters sent to the veteran in 
June 2002 and December 2004 informed her of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  These letters also advised the veteran of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the June 2002 letter essentially, and the December 
2004 letter expressly, notified the veteran of the need to 
submit any pertinent evidence in her possession.  The Board 
notes that the June 2002 letter was sent to the veteran prior 
to the October 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided notice 
regarding these issues, the Board finds such error to be 
nonprejudicial to the veteran because the Board has concluded 
that the preponderance of the evidence is against the claim.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4)(i) (2007).  The veteran's service medical records 
are associated with the claims folder, as well all relevant 
VA treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claim.  She was afforded 
appropriate VA examinations in conjunction with her claims.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service medical records report a complaint of injury to the 
right ankle in November 1981.  The record reports that no 
abnormality was seen, and the veteran was diagnosed with a 
pulled ligament of the right ankle.  Subsequent service exam 
records report normal findings for the lower extremities and 
a "1" physical profile for the lower extremities.  See 
August 1989, October 1990, September 1991 periodic exam 
records; Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  

A September 2002 VA examination record reports the veteran's 
history of right ankle discomfort and instability since 
twisting and fracturing the ankle in service.  The veteran 
describes twisting her ankle in service, an injury that the 
service medical records indicate occurred, but to the left 
ankle.  See November 1986 service medical record.  Physical 
exam revealed no edema or tenderness of the ankle with 


full flexion and extension.  The examiner stated that there 
was some evidence of laxity of the ankle on the lateral 
aspect and the anterior talofibular ligament, which indicated 
a possible anterior talofibular tear.  X-ray images were 
unremarkable.  The veteran was assessed with right ankle 
pain, possible mild degenerative joint disease of the ankle 
related to a previous fracture.  The examiner also stated 
that the veteran has evidence of instability of the anterior 
talofibular ligament, which could contribute to her ankle 
instability and the reported symptoms.  

Another VA examination was conducted in April 2007.  The 
examination record reports the veteran's negative history as 
to right ankle pain, aching, weakness, flare-ups, or actual 
joint instability.  The veteran did report some stiffness of 
the right ankle with some mild swelling and a popping 
sensation.  The veteran stated that she can stand for hours 
and can walk more than 2 or 3 miles with no difficulty.  
Physical examination revealed normal gait and range of motion 
with no pain or crepitus and no evidence of decrease in range 
of motion after repetition.  The ankle was ligamentously 
stable with no tenderness, edema, or deformity.  X-ray images 
were unremarkable for the right ankle.  The examiner stated 
that, in his opinion, the veteran did not have a current 
right ankle disability.  Range of motion was full and 
symmetric bilaterally, with no instability, limitation, or 
pain.  

As stated above, a current disability is needed for service 
connection; however, the evidence does not establish that the 
veteran has a current right ankle disability.  Although the 
2002 VA examination record reports a possible diagnosis of 
mild degenerative joint disease of the ankle related to a 
previous fracture, this diagnosis appears based solely on the 
veteran's history of an in-service right ankle fracture, a 
history not confirmed by the service medical records.  The 
subsequent x-ray images of the right ankle, taken in April 
2007, did not indicate evidence of a past fracture or 
degenerative joint disease.  Additionally, the subsequent VA 
examination also revealed no evidence of instability or a 
current disability.  As the clear preponderance of the 
evidence establishes that she does not have a right ankle 


disability at the present time, there is no reasonable doubt 
that could be resolved in the veteran's favor and service 
connection for a right ankle disability must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a right ankle disability is denied.  



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


